Citation Nr: 0400767	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic dermatitis 
of the hands.  

2.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for an epigastric (umbilical) hernia, and 
if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran's active military service extended from April 3, 
1967 to August 11, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  Quartuccio, 16 Vet. App. 183, 187 (2002); 
see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In February 2002, a private physician, Susan E. Freeberg, 
M.D., described a severe eczematous eruption of the skin of 
both hands.  The doctor reported that the veteran said he 
experienced severe chemical burns in service, in 1967, 
requiring treatment, and the skin has never been the same 
since.  When a doctor relies on history as related by 
veteran, the diagnosis can be no better than the facts 
alleged by veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  In March 
2002, another private physician, Edward J. Prinka, III, M.D., 
wrote that there was extensive precedent which demonstrated 
that chemical burns can result in longstanding chronic hand 
dermatitis.  Such a generalization asks VA to jump to the 
conclusion that chemical burns resulted in the veteran's 
dermatitis, but we need an opinion which actually addresses 
the veteran's condition, not a vague generalization.  Cf. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  

In May 2002, the RO attempted to tell the veteran what he 
needed to substantiate his claim, but neither the letter of 
May 2002, nor any other communication of record has told the 
veteran that to substantiate his claim, he needs evidence 
which establishes injury in service and which links the 
current disability to the injury in service.  VA will attempt 
to obtain such evidence with the examination scheduled below; 
however, if the VA examination does not support the claim, 
the veteran has the responsibility to submit evidence which 
establishes injury in service and connects the current 
disability to the inservice injury.  Moreover, to prevail, 
the evidence must have sufficient probative weight to put to 
positive and negative evidence in approximate balance.  The 
Board notes that the current negative evidence includes the 
passage of many years without any documentation of a skin 
disorder, private medical reports of 1983 which show the 
veteran's left wrist was examined for injury without any 
notation of the flagrant skin disorder recently described, a 
private physician's report of testing and conclusion that the 
veteran has extremely poor memory function, and a December 
1983 VA examination notation that the extremities were within 
normal limits.  

As to the hernia claim, the RO denied the claim in August 
1971 on the basis that the hernia was a "constitional or 
developmental abnormality.  The decision was signed by a 
physician but there is no explanation.  Pursuant to 38 C.F.R. 
§§ 3.303(c) and 4.9, service connection may not be granted 
for congenital or developmental defects.  See, e.g., Winn v. 
Brown, 8 Vet. App. 510, 516 (1996); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  However, service connection may be 
granted for congenital or developmental diseases.  See 
Monroe, 4 Vet. App. at 514-15.  If the congenital or 
developmental condition is a disease, the presumption of 
sound condition, 38 U.S.C.A. § 1111, and the presumption of 
aggravation, 38 U.S.C. § 1153, apply.  The questions then 
would be whether the disease preexisted service and, if so, 
whether it was aggravated in service.  See Monroe, 4 Vet. 
App. at 515-16; see also VAOPGCPREC 3-2003 (July 16, 2003).

In the instant case, the RO has classified the appellant's 
hernia as a "constitional or developmental abnormality."  
However, it does not appear that a physician has offered an 
opinion as to whether the hernia is a developmental defect or 
a developmental disease.  As noted in VAOPGCPREC 82-90, a 
developmental disease would be considered capable of 
improving or deteriorating, whereas a developmental defect 
refers to a condition not considered capable of improving or 
deteriorating.  A medical opinion is needed as to this 
threshold issue of whether the hernia is a service-
connectable condition under § 3.303(c).  If the veteran's 
hernia is considered a developmental disease, an opinion as 
to whether the condition preexisted service and, if so, 
whether it was aggravated in service would be helpful.

In Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Board decisions must include reasons or bases for 
medical conclusions and a mere statement of an opinion 
without more does not provide an opportunity for a veteran to 
explore the basis for reconsideration or for the Court to 
review the decision on the record.  Thus, the Board will 
remand for an examination and opinion.  

On the hernia issue, the veteran needs evidence that it is as 
likely as not that the hernia began in service.  Here, again, 
we will attempt to obtain the necessary evidence by VA 
examination; however, if the examination report is against 
the claim, it is the veteran's responsibility to submit 
evidence supporting the inservice onset of the hernia.  We 
also note that the veteran has alleged clear and unmistakable 
error in the 1981 decision.  The RO should notify the veteran 
of the evidence needed to substantiate such a claim.    

The case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf. 

2.  The veteran should be scheduled for a 
skin examination.  The claims folder 
should be made available to the examiner 
for review.  Any indicated tests or 
studies should be done.  The examiner 
should elicit a history from the veteran 
as to the skin problems he has had on his 
hands.  The examiner should examine the 
veteran's hands and review pertinent 
information in the claims folder, to 
include private medical reports of 1983 
which show the veteran's left wrist was 
examined for injury without any notation 
of the flagrant skin disorder recently 
described, a private physician's report of 
testing and conclusion that the veteran 
has extremely poor memory function, and a 
December 1983 VA examination notation that 
the extremities were within normal limits, 
as well as the February 2002 statement of 
Dr. Freeberg and the March 2002 
information from Dr. Prinka.  The examiner 
should then provide an opinion as to the 
following:  

?	Is it as likely as not that the 
veteran's current skin disorder of 
his hands began during his brief 
period of military service in 1967 or 
is the result of any incident of such 
service, such as using a floor 
washing detergent.

3.  The veteran should be scheduled 
for an examination of the hernia, 
described in the service medical 
records as a 1 cm. tender epigastric 
hernia superior to the umbilicus.  
The claims folder should be made 
available to the examiner for review.  
All indicated tests and studies 
should be done.  The examiner should 
express opinions as to the following:
?	Is the veteran's hernia clearly a 
congenital or developmental 
condition?
?	If so, the examiner should state 
whether the veteran's hernia is a 
condition capable of improving or 
deteriorating, or if it is a 
defect which is not capable of 
improving or deteriorating.  
?	If the examiner is of the opinion 
that the veteran's hernia is 
capable of improving or 
deteriorating, the examiner 
should provide an opinion as to 
whether the hernia was aggravated 
by the veteran's military 
service.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental SOC (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).

